

 

--------------------------------------------------------------------------------


Exhibit 10.2                                        
 
BRISTOW GROUP INC.
2007 LONG TERM INCENTIVE PLAN
 
 
SECTION 1.                                
 
 


 
 
GENERAL PROVISIONS RELATING TO
 
 
PLAN GOVERNANCE, COVERAGE AND BENEFITS
 
1.1  
Purpose

 
The purpose of the Bristow Group Inc. 2007 Long Term Incentive Plan as set forth
herein and as may be amended from time to time (the “Plan”) is to provide a
means whereby Bristow Group Inc., a Delaware corporation (the “Company” or
“Bristow”), may advance the best interests of the Company and any Parent or
Subsidiaries by providing Outside Directors, Employees and Consultants with
additional incentives through the grant of Options to purchase Common Stock of
the Company, par value US $0.01 per share (“Common Stock”), Shares of Restricted
Stock, Other Stock-Based Awards (payable in cash or Common Stock) and
Performance Awards, thereby increasing the personal stake of such Outside
Directors, Employees and Consultants in the continued success and growth of the
Company.
 
The Plan provides for payment of various forms of incentive compensation and it
is not intended to be a plan that is subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
 
The Plan is adopted and made effective as of May 3, 2007 subject to Company
stockholder approval (the “Effective Date”) and shall remain in effect, subject
to the right of the Board to amend or terminate the Plan at any time pursuant to
Section 6.6, until all Shares subject to the Plan have been purchased or
acquired according to its provisions.  However, in no event may any Incentive
Award be granted under the Plan after the expiration of ten (10) years from the
Effective Date.
 
1.2  
Definitions

 
The following terms shall have the meanings set forth below:
 
(a)  Award Letter.  The written or electronic award letter issued by the Company
to the Grantee setting forth the terms and conditions pursuant to which an
Incentive Award is granted under the Plan, as further described in
Section 5.1(a).
 
(b)  Board.  The Board of Directors of the Company.
 
(c)  Code.  The Internal Revenue Code of 1986, as amended, and the regulations
and other authority promulgated thereunder by the appropriate governmental
authority.  References herein to any provision of the Code shall refer to any
successor provision thereto.
 
(d)  Committee.  A committee appointed by the Board consisting of not less than
two directors as appointed by the Board to administer the Plan.  The Plan shall
be administered by a committee appointed by the Board consisting of not less
than two directors who fulfill the “non-employee director” requirements of Rule
16b-3 under the Exchange Act, the “outside director” requirements of
Section 162(m) of the Code and the “independent” requirement of the rules of any
national securities exchange or the Nasdaq Stock Market, Inc. (“NASDAQ”), as the
case may be, on which any of the securities of the Company are traded, listed or
quoted, if any.  The Committee may be the Compensation Committee of the Board,
or any subcommittee of the Compensation Committee, provided that the members of
the Committee satisfy the requirements of the previous provisions of this
paragraph.
 
The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise.  The Board, in its sole discretion,
may bifurcate the powers and duties of the Committee among one or more separate
committees, or retain all powers and duties of the Committee in a single
Committee.  The members of the Committee shall serve at the discretion of the
Board.
 
Notwithstanding the preceding paragraphs, the term “Committee” as used in the
Plan with respect to any Incentive Award for an Outside Director shall refer to
the entire Board.  In the case of an Incentive Award for an Outside Director,
the Board shall have all the powers and responsibilities of the Committee
hereunder as to such Incentive Award, and any actions as to such Incentive Award
may be acted upon only by the Board (unless it otherwise designates in its
discretion).  When the Board exercises its authority to act in the capacity as
the Committee hereunder with respect to an Incentive Award for an Outside
Director, it shall so designate with respect to any action that it undertakes in
its capacity as the Committee.
 
(e)  Consultant.  An independent agent, consultant, or any other individual who
is not an Outside Director or Employee of the Company (or any Parent or
Subsidiary) and who (i), in the opinion of the Committee, is in a position to
contribute to the growth or financial success of the Company (or any Parent or
Subsidiary), (ii) is a natural person and (iii) provides bona fide services to
the Company (or any Parent or Subsidiary), which services are not in connection
with the offer or sale of securities in a capital raising transaction, and do
not directly or indirectly promote or maintain a market for the Company’s
securities.
 
(f)  Employee.  Any employee of the Company (or any Parent or Subsidiary) within
the meaning of Section 3401(c) of the Code, including, without limitation,
officers who are members of the Board.
 
(g)  Employment.  Employment by the Company (or any Parent or Subsidiary), or by
any corporation issuing or assuming an Incentive Award in any transaction
described in Section 424(a) of the Code, or by a parent corporation or a
subsidiary corporation of such corporation issuing or assuming such Incentive
Award, as the parent-subsidiary relationship shall be determined at the time of
the corporate action described in Section 424(a) of the Code.  In this regard,
neither the transfer of a Grantee from Employment by the Company to Employment
by any Parent or Subsidiary, nor the transfer of a Grantee from Employment by
any Parent or Subsidiary to Employment by the Company, shall be deemed to be a
termination of Employment of the Grantee.  Moreover, the Employment of a Grantee
shall not be deemed to have been terminated because of an approved leave of
absence from active Employment on account of temporary illness, authorized
vacation or granted for reasons of professional advancement, education, health,
or government service, or military leave, or during any period required to be
treated as a leave of absence by virtue of any applicable statute, Company
personnel policy or agreement.  Whether an authorized leave of absence shall
constitute termination of Employment hereunder shall be determined by the
Committee in its discretion.
 
Unless otherwise provided in the Award Letter, the term “Employment” for
purposes of the Plan is also defined to include (i) compensatory or advisory
services performed by a Consultant for the Company (or any Parent or Subsidiary)
and (ii) membership on the Board by an Outside Director.
 
(h)  Exchange Act.  The Securities Exchange Act of 1934, as amended.
 
(i)  Fair Market Value.  The Fair Market Value of one share of Common Stock as
of any date is deemed to be (i) the closing sales price on the date of
determination of a share of Common Stock as reported on the consolidated
reporting system for the securities exchange(s) on which Shares are then listed
or admitted to trading (as reported in the Wall Street Journal or other
reputable source), or (ii) if not so reported, the average of the closing bid
and asked prices for a Share on the date of determination as quoted on NASDAQ,
or (iii) if not quoted on NASDAQ, the average of the closing bid and asked
prices for a Share on the date of determination as quoted by the National
Quotation Bureau’s “Pink Sheets” or the National Association of Securities
Dealers’ OTC Bulletin Board System.  If there was no public trade of Common
Stock on the date of determination, Fair Market Value shall be determined by
reference to the last preceding date on which such a trade was so reported.
 
If the preceding paragraph is not applicable as of the date of determination,
the determination of the Fair Market Value of the Common Stock for purposes of
the Plan shall be made by the Committee in its discretion exercised in good
faith.  In this respect, the Committee may rely on such financial data,
valuations, experts, and other sources, in its discretion, as it deems advisable
under the circumstances.
 
(j)  Grantee.  Any Employee, Consultant or Outside Director who is granted an
Incentive Award under the Plan.
 
(k)  Immediate Family.  With respect to a Grantee, the Grantee’s spouse,
children or grandchildren (including legally adopted and step children and
grandchildren).
 
(l)  Incentive Award.  A grant of an award under the Plan to a Grantee,
including any Nonstatutory Stock Option, Incentive Stock Option,  Restricted
Stock Award, Other Stock-Based Award or Performance Award.
 
(m)  Incentive Stock Option or ISO.  A Stock Option granted by the Committee to
an Employee under Section 2 which is designated by the Committee as an Incentive
Stock Option and intended to qualify as an Incentive Stock Option under Section
422 of the Code.
 
(n)  Insider.  An individual who is, on the relevant date, an officer, director
or ten percent (10%) beneficial owner of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, all as
defined under Section 16 of the Exchange Act.
 
(o)  Nonstatutory Stock Option. A Stock Option granted by the Committee to a
Grantee under Section 2 that is not designated by the Committee as an Incentive
Stock Option.
 
(p)  Other Stock-Based Award.  An award granted by the Committee to a Grantee
under Section 4.1 that is valued in whole or in part by reference to, or is
otherwise based upon, Common Stock.
 
(q)  Outside Director.  A member of the Board who is not, at the time of grant
of an Incentive Award, an Employee of the Company or any Parent or Subsidiary.
 
(r)  Parent. Any corporation (whether now or hereafter existing) which
constitutes a “parent” of the Company, as defined in Section 424(e) of the Code.
 
(s)  Performance Award. An award granted by the Committee to the Grantee under
Section 4.3.
 
(t)  Performance-Based Exception.  The performance-based  exception from the tax
deductibility limitations of Section 162(m) of the Code, as prescribed in Code
Section 162(m) and Treasury Regulation Section 1.162-27(e) (or its successor),
which is applicable during such period that the Company is a publicly held
corporation as defined in Code Section 162(m).
 
(u)  Performance Criteria. The performance criteria described in Section
4.3 which are the basis for Performance Goals.
 
(v)  Performance Goal. The performance goal or goals applicable to a Performance
Award pursuant to Section 4.3 that is determined by the Committee and set out in
an Award Letter.
 
(w)  Performance Period.  A period of time, as may be determined in the
discretion of the Committee and set out in an Award Letter, over which
performance is measured for the purpose of determining a Grantee’s right to and
the payment value of an Incentive Award.
 
(x)  Performance Share or Performance Unit.  An Incentive Award that is a
Performance Award under Section 4.3 representing a contingent right to receive
cash or Shares of Common Stock (which may be Restricted Stock or  Restricted
Stock units) at the end of a Performance Period.
 
(y)  Restricted Stock. Shares of Common Stock issued or transferred to a Grantee
pursuant to Section 3.
 
(z)  Restricted Stock Award. An authorization by the Committee to issue or
transfer Restricted Stock to a Grantee.
 
(aa)  Restriction Period. The period of time determined by the Committee and set
forth in an Award Letter during which the transfer of Restricted Stock by the
Grantee is restricted.
 
(bb)  Share.  A share of the Common Stock.
 
(cc)  Stock Option or Option.  Pursuant to Section 2, (i) an Incentive Stock
Option granted to an Employee or (ii) a Nonstatutory Stock Option granted to an
Employee, Consultant or Outside Director, whereunder such stock option the
Grantee has the right to purchase Shares of Common Stock.  In accordance with
Section 422 of the Code, only an Employee may be granted an Incentive Stock
Option.
 
(dd)  Subsidiary.  Any corporation (whether now or hereafter existing) which
constitutes a “subsidiary” of the Company, as defined in Section 424(f) of the
Code.
 
1.3  
Plan Administration

 
(a)  With respect to awards to eligible Employees, Consultants and Outside
Directors, the Plan shall be administered  by the Committee as defined in
Section 1.2(d).
 
(b)  Authority of the Committee.  Except as may be limited by law and subject to
the provisions herein, the Committee shall have full power to (i) select
Grantees who shall participate in the Plan; (ii) determine the sizes, duration
and types of Incentive Awards; (iii) determine the terms and conditions of
Incentive Awards; (iv) determine whether any Shares subject to Incentive Awards
will be subject to any restrictions on transfer; (v) construe and interpret the
Plan, the terms and conditions of Incentive Awards, the Award Letter or any
agreement entered into under the Plan; and (vi) establish, amend, or waive rules
for the Plan’s administration.  Further, the Committee shall make all other
determinations which may be necessary or advisable for the administration of the
Plan including, without limitation, correcting any defect, supplying any
omission or reconciling any inconsistency in the Plan or any Award Letter.
 
(c)  Decisions Binding.  All determinations and decisions made by the Committee
shall be made in its discretion pursuant to the provisions of the Plan, and
shall be final, conclusive and binding on all persons including the Company, its
Parent and Subsidiaries, and its stockholders, Employees, Grantees, and their
estates and beneficiaries.  The Committee’s decisions and determinations with
respect to any Incentive Award need not be uniform and may be made selectively
among Incentive Awards and Grantees, whether or not such Incentive Awards are
similar or such Grantees are similarly situated.
 
(d)  Modification of Outstanding Incentive Awards; Prohibition on
Repricing.  Subject to the stockholder approval requirements of Section 6.6 if
applicable and except as otherwise provided in Section 4.3, the Committee may,
in its discretion, provide for the extension of the exercisability of an
Incentive Award, accelerate the vesting or exercisability of an Incentive Award,
eliminate or make less restrictive any restrictions contained in an Incentive
Award, waive any restriction or other provisions of an Incentive Award, or
otherwise amend or modify an Incentive Award in any manner that is either (i)
except as otherwise provided in Section 6.14, not adverse to the Grantee to whom
such Incentive Award was granted or (ii) consented to by such Grantee.  The
Committee may neither (i) amend any Option or stock appreciation right (“SAR”)
to reduce its initial Exercise Price or grant price, nor (ii) cancel or replace
any Option or SAR with Options or SARs having a lower Exercise Price or grant
price, without the approval of the stockholders of the Company.
 
(e)  Delegation of Authority.  The Committee may delegate to designated officers
or other Employees of the Company any of its duties under this Plan pursuant to
such conditions or limitations as the Committee may establish from time to time;
provided, however, the Committee may not delegate to any person the authority to
(i) grant Incentive Awards to Employees who are executive officers, or (ii) take
any action which would contravene the requirements of Rule 16b-3 under the
Exchange Act or the Performance-Based Exception under Section 162(m) of the
Code.
 
1.4  
Shares of Common Stock Available for Incentive Awards

 
Subject to adjustment under Section 5.5, there shall be available for Incentive
Awards under the Plan that are granted wholly or partly in Common Stock
(including rights or Stock Options that may be exercised for or settled in
Common Stock) 1,200,000 Shares of Common Stock; in addition any Shares under any
grants or awards under the Bristow 2004 Stock Incentive Plan or the Bristow 2003
Nonqualified Plan for Non-Employee Directors (the “Prior Plans”) that expire or
are forfeited, terminated or otherwise cancelled or that are settled in cash in
lieu of shares shall be available for Incentive Awards under this Plan.  Of the
total amount of Shares available under the Plan, 500,000 of the Shares reserved
under the Plan shall be available for grants based on stock other than as a
Stock Option or SAR.  The number of Shares of Common Stock that are the subject
of Incentive Awards under this Plan that are forfeited or terminated, are
cancelled, expire unexercised, are settled in cash in lieu of Common Stock or
are exchanged for Incentive Awards that do not involve Common Stock, shall again
immediately become available for Incentive Awards hereunder.  With respect to
SARs, when a stock-settled SAR is exercised, the Shares of Common Stock subject
to the SAR Award Letter shall be counted against the number of Shares of Common
Stock available for future grant or sale under the Plan, regardless of the
number of Shares of Common Stock used to settle the SAR upon exercise.  Shares
of Common Stock used to pay the exercise price of a Stock Option or used to
satisfy tax withholding obligations shall not become available for future grant
or sale under this Plan.  The Board and the appropriate officers of the Company
shall from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that Shares are available for issuance pursuant to
Incentive Awards.
 
The following limitations shall apply to grants of Incentive Awards to
Employees:
 
(a)  Subject to adjustment as provided in Section 5.5, the maximum aggregate
number of Shares of Common Stock that may be subject to Incentive Awards
denominated with respect to Shares of Common Stock (including Stock Options,
Restricted Stock, Other Stock-Based Awards, SARs or Performance Awards paid out
in Shares) granted to an Employee in any calendar year shall be 200,000 Shares.
 
(b)  With respect to Incentive Awards denominated with respect to cash
(including Other Stock–Based Awards or Performance Awards paid out in cash), the
maximum aggregate cash payout to an Employee in any calendar year shall be
$5,000,000.
 
(c)  The limitations of subsections (a) and (b) above shall be construed and
administered so as to comply with the Performance-Based Exception.
 
1.5  
Common Stock Available.

 
The Common Stock available for issuance or transfer under the Plan shall be made
available from (a) Shares now or hereafter held in the treasury of the Company,
(b)  authorized but unissued Shares, or (c) Shares to be purchased or acquired
by the Company; provided, however, the Company shall not use cash proceeds from
the exercise of Options granted under the Plan to purchase Shares in a
non-private transaction for issuance or transfer under the Plan.  No fractional
shares shall be issued under the Plan; payment for fractional shares shall be
made in cash.
 
1.6  
Participation

 
(a)  Eligibility.  Employees, Consultants and/or Outside Directors may become
eligible for Incentive Awards.  The Committee shall from time to time designate
those Employees, Consultants and/or Outside Directors, if any, to be granted
Incentive Awards under the Plan, the type of Incentive Awards granted, the
number of Shares covered by the Incentive Award granted to each such person, and
any other terms or conditions relating to the Incentive Awards as it may deem
appropriate to the extent not inconsistent with the provisions of the Plan.  A
Grantee who has been granted an Incentive Award may, if otherwise eligible, be
granted additional Incentive Awards at any time.
 
(b)  Incentive Stock Option Eligibility.  No Consultant or Outside Director
shall be eligible for the grant of any Incentive Stock Option.  In addition, no
Employee shall be eligible for the grant of any Incentive Stock Option who owns
or would own immediately before the grant of such Incentive Stock Option,
directly or indirectly, stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company, or any
Parent or Subsidiary.  This restriction does not apply if, at the time such
Incentive Stock Option is granted, the Exercise Price with respect to the
Incentive Stock Option is at least one hundred and ten percent (110%) of the
Fair Market Value on the date of grant and the Incentive Stock Option by its
terms is not exercisable after the expiration of five (5) years from the date of
grant.  For the purpose of the immediately preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply for the purpose of determining
an Employee’s percentage ownership in the Company or any Parent or
Subsidiary.  This paragraph shall be construed consistent with the requirements
of Section 422 of the Code.
 


 
SECTION 2.                                
 
 


 
 
STOCK OPTIONS
 
2.1  
Grant of Stock Options

 
The Committee is authorized to grant (a) Nonstatutory Stock Options to
Employees, Consultants and/or Outside Directors and (b) Incentive Stock Options
to Employees only in accordance with the terms and conditions of the Plan, and
with such additional terms and conditions, not inconsistent with the Plan, as
the Committee shall determine in its discretion.  Successive grants may be made
to the same Grantee whether or not any Stock Option previously granted to such
person remains unexercised.
 
2.2  
Stock Option Terms

 
(a)  Award Letter.  Each grant of a Stock Option shall be evidenced by an Award
Letter.  Among its other terms and conditions, each Award Letter shall set forth
the extent to which the Grantee shall have the right to exercise the Stock
Option following termination of the Grantee’s Employment.
 
(b)  Number of Shares.  Each award of a Stock Option shall specify the number of
Shares of Common Stock to which it pertains.
 
(c)  Exercise Price.  The price at which a share of Common Stock may be
purchased pursuant to  each Stock Option (the “Exercise Price”) shall be
determined by the Committee; provided, however, that the Exercise Price shall
not be less than one hundred percent (100%) of the Fair Market Value per Share
on the date the Stock Option is granted (110% for an Incentive Stock Option
granted to 10% or greater stockholders pursuant to Section 1.6(b)). Each Stock
Option shall specify the method of exercise which shall be consistent with the
requirements of Section 2.3(a).
 
(d)  Term.  In the Award Letter, the Committee shall fix the term of each Stock
Option (which shall be not more than ten (10) years from the date of grant or,
for ISO grants to ten percent (10%) or greater stockholders pursuant to Section
1.6(b), five (5) years from the date of grant).  In the event no term is fixed,
such term shall be ten (10) years from the date of grant.
 
(e)  Exercise.  The Committee shall determine the time or times at which a Stock
Option may be exercised in whole or in part.  Each Stock Option may specify the
required period of continuous Employment and/or the performance objectives to be
achieved before the Stock Option or portion thereof will become
exercisable.  Each Stock Option, the exercise of which, or the timing of the
exercise of which, is dependent, in whole or in part, on the achievement of
designated performance objectives, may specify a minimum level of achievement in
respect of the specified performance objectives below which no Stock Options
will be exercisable and a method for determining the number of Stock Options
that will be exercisable if performance is at or above such minimum but short of
full achievement of the performance objectives.  All such terms and conditions
shall be set forth in the Award Letter.
 
2.3  
Stock Option Exercises

 
(a)  Method of Exercise and Payment.  Stock Options shall be exercised by the
delivery of a written or electronic notice of exercise to the Company as of a
date set by the Company in advance of the effective date of the proposed
exercise.  The notice shall set forth the number of Shares with respect to which
the Option is to be exercised, accompanied by full payment for the Shares.
 
The Exercise Price shall be payable to the Company in full in cash or its
equivalent, or subject to prior approval by the Committee in its discretion, (i)
by tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price, (ii) by withholding
Shares which otherwise would be acquired on exercise having an aggregate Fair
Market Value at the time of exercise equal to the total Exercise Price, or (iii)
by a combination of (i) and (ii) above.  Any payment in Shares shall be effected
by the surrender of such Shares to the Company in good form for transfer and
shall be valued at their Fair Market Value on the date when the Stock Option is
exercised.  Unless otherwise permitted by the Committee in its discretion, the
Grantee shall not surrender, or attest to the ownership of, Shares in payment of
the Exercise Price if such action would cause the Company to recognize
compensation expense (or additional compensation expense) with respect to the
Stock Option for financial reporting purposes.
 
As soon as practicable after receipt of notification of exercise and full
payment, the Company shall deliver, or cause to be delivered, to or on behalf of
the Grantee, in the name of the Grantee or other appropriate recipient, Share
certificates for the number of Shares purchased under the Stock Option.
 
Subject to Section 5.2, during the lifetime of a Grantee, each Option granted to
him shall be exercisable only by the Grantee (or his legal guardian in the event
of his disability) or by a broker-dealer acting on his behalf pursuant to a
cashless exercise under the foregoing provisions of this Section 2.3(a).
 
(b)  Restrictions on Share Transferability.  The Committee may impose such
restrictions on any grant of Stock Options or on any Shares acquired pursuant to
the exercise of a Stock Option as it may deem advisable, including, without
limitation, restrictions under (i) any buy/sell agreement or right of first
refusal, non-competition, and any other agreement between the Company and any of
its securities holders or Employees, (ii) any applicable federal securities
laws, (iii) the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded, or (iv) any blue sky or state securities
law applicable to such Shares.  Any certificate issued to evidence Shares issued
upon the exercise of an Incentive Award may bear such legends and statements as
the Committee shall deem advisable to assure compliance with federal and state
laws and regulations.
 
Any Grantee or other person exercising an Incentive Award may be required by the
Committee to give a written representation that the Incentive Award and the
Shares subject to the Incentive Award will be acquired for investment and not
with a view to public distribution; provided, however, that the Committee, in
its sole discretion, may release any person receiving an Incentive Award from
any such representations either prior to or subsequent to the exercise of the
Incentive Award.
 
(c)  Notification of Disqualifying Disposition of Shares from Incentive Stock
Options.  Notwithstanding any other provision of the Plan, a Grantee who
disposes of Shares of Common Stock acquired upon the exercise of an Incentive
Stock Option by a sale or exchange either (i) within two (2) years after the
date of the grant of the Incentive Stock Option under which the Shares were
acquired or (ii) within one (1) year after the transfer of such Shares to him
pursuant to exercise, shall promptly notify the Company of such disposition, the
amount realized and his adjusted basis in such Shares.
 
(d)  Proceeds of Option Exercise.  The proceeds received by the Company from the
sale of Shares pursuant to Stock Options exercised under the Plan shall be used
for general corporate purposes.
 
 
SECTION 3.                                
 
 


 
 
RESTRICTED STOCK
 
3.1  
Award of Restricted Stock

 
(a)  Grant.  In consideration of the performance of services by any Grantee who
is an Employee, Consultant or Outside Director, Shares of Restricted Stock may
be awarded under the Plan by the Committee with such restrictions during the
Restriction Period as the Committee may designate in its discretion, any of
which restrictions may differ with respect to each particular
Grantee.  Restricted Stock may, at the discretion of the Committee, be awarded
upon the satisfaction of performance objectives.  The award or vesting of
Restricted Stock may also, at the discretion of the Committee, be conditioned
upon the achievement of Performance Goals in the same manner as provided in
Section 4.3 with respect to Performance Awards.  Restricted Stock shall be
awarded for no additional consideration or such additional consideration as the
Committee may determine, which consideration may be less than, equal to or more
than the Fair Market Value of the shares of Restricted Stock on the grant
date.  The terms and conditions of each grant of Restricted Stock shall be
evidenced by an Award Letter.
 
(b)  Immediate Transfer Without Immediate Delivery of Restricted Stock.  Unless
otherwise specified in the Grantee’s Award Letter, each Restricted Stock Award
shall constitute an immediate transfer of the record and beneficial ownership of
the Shares of Restricted Stock to the Grantee in consideration of the
performance of services entitling such Grantee to all voting and other ownership
rights in such Shares.
 
As specified in the Award Letter, a Restricted Stock Award may limit the
Grantee’s dividend rights during the Restriction Period in which the Shares of
Restricted Stock are subject to a “substantial risk of forfeiture” (within the
meaning given to such term under Code Section 83) and restrictions on
transfer.  In the Award Letter, the Committee may apply any restrictions to the
dividends that the Committee deems appropriate.
 
Shares awarded pursuant to a grant of Restricted Stock may be issued in the name
of the Grantee and held, together with a stock power endorsed in blank, by the
Committee or Company (or their delegates) or in trust or in escrow pursuant to
an agreement satisfactory to the Committee, until such time as the restrictions
on transfer have expired.  All such terms and conditions shall be set forth in
the particular Grantee’s Award Letter.
 
3.2  
Restrictions

 
(a)  Forfeiture of Restricted Stock.  Unless otherwise specified by the
Committee in the Award Letter, the Restricted Stock that is subject to
restrictions which are not satisfied shall be forfeited and all rights of the
Grantee to such Shares shall terminate.  Restrictions shall be set forth in the
particular Grantee’s Award Letter and may lapse upon the satisfaction of
performance objectives.
 
(b)  Removal of Restrictions.  The Committee, in its discretion, shall have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that, by reason of a change in applicable law or another change in
circumstance arising after the grant date of the Restricted Stock, such action
is appropriate.
 
3.3  
Delivery of Shares of Common Stock

 
Subject to withholding taxes under Section 6.2 and to the terms of the Award
Letter, a stock certificate evidencing the Shares of Restricted Stock with
respect to which the restrictions in the Award Letter have been satisfied shall
be delivered to the Grantee or other appropriate recipient free of
restrictions.  Such delivery shall be effected for all purposes when the Company
shall have deposited such certificate in the United States mail, addressed to
the Grantee or other appropriate recipient.
 
 
SECTION 4.                                
 
 


 
 
OTHER STOCK-BASED AWARDS AND PERFORMANCE AWARDS
 
4.1  
Grant of Other Stock-Based Awards

 
Other Stock-Based Awards may be awarded by the Committee to selected Grantees
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise related to, Shares of Common Stock, as deemed by the Committee to
be consistent with the purposes of the Plan and the goals of the Company.  Other
Stock-Based Awards include, without limitation, SARs, purchase rights, Shares of
Common Stock awarded which are not subject to any restrictions or conditions,
convertible or exchangeable debentures, other rights convertible into Shares,
Incentive Awards valued by reference to the value of securities of, or the
performance of, the Company or a specified Subsidiary, division or department,
and settlement in cancellation of rights of any person with a vested interest in
any other plan, fund, program or arrangement that is or was sponsored,
maintained or participated in by the Company or any Parent or Subsidiary.  As is
the case with other Incentive Awards, Other Stock-Based Awards may be awarded
either alone or in addition to or in tandem with any other Incentive Awards.
 
4.2  
Other Stock-Based Award Terms

 
(a)  Award Letter.  The terms and conditions of each grant of an Other
Stock-Based Award shall be evidenced by an Award Letter.
 
(b)  Purchase Price.  Except to the extent that an Other Stock-Based Award is
granted in substitution for an outstanding Incentive Award or is delivered upon
exercise of a Stock Option, the amount of consideration required to be received
by the Company shall be either (i) no consideration other than services actually
rendered (in the case of authorized and unissued shares) or to be rendered, or
(ii) in the case of an Other Stock-Based Award in the nature of a purchase
right, consideration (other than services rendered or to be rendered) at least
equal to fifty percent (50%) of the Fair Market Value of the Shares covered by
such grant on the date of grant (or such other percentage higher than 50% that
is required by applicable tax or securities law).  Notwithstanding the
foregoing, with respect to an Incentive Award for a SAR, the exercise price per
share of Common Stock covered by the SAR shall not be less than one hundred
percent (100%) of Fair Market Value of a share of Common Stock on the date of
the grant of the SAR.
 
(c)  Performance Criteria and Other Terms.  In its discretion, the Committee may
specify such criteria, periods or goals for the grant or vesting in Other
Stock-Based Awards and payment thereof to the Grantee as it shall determine; and
the extent to which such criteria, periods or goals have been met shall be
determined by the Committee.  The grant, vesting or payment of Other Stock-Based
Awards may also, at the discretion of the Committee, be conditioned upon the
achievement of Performance Goals in the same manner as provided in Section 4.3
with respect to Performance Awards.  All terms and conditions of Other
Stock-Based Awards shall be determined by the Committee and set forth in the
Award Letter.
 
(d)  Payment.  Other Stock-Based Awards may be paid in Shares of Common Stock or
other consideration, including cash, related to such Shares, in a single payment
or in installments on such dates as determined by the Committee, all as
specified in the Award Letter.
 
(e)  Dividends.  The Grantee of an Other Stock-Based Award shall not be entitled
to receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of Shares covered by the Other Stock-Based Award,
unless (and to the extent) otherwise determined by the Committee and set forth
in the Award Letter.  The Committee may also provide in the Award Letter that
the amounts of any dividends or dividend equivalent shall be deemed to have been
reinvested in additional Shares of Common Stock.
 
4.3  
Performance Awards

 
(a)  Grant. The Committee is authorized to grant Performance Awards to selected
Grantees who are Employees or Consultants.  Performance Awards may be by
reference to Performance Shares or Performance Units, and may at the discretion
of the Committee, be awarded upon the satisfaction of Performance Goals.  The
vesting or settlement of Performance Awards may also, in the discretion of the
Committee, be conditioned upon the achievement of Performance Goals.  Each grant
of Performance Awards shall be evidenced by an Award Letter in such amounts and
upon such terms as shall be determined by the Committee.  When the Committee
desires a Performance Award to qualify for the Performance-Based Exception, the
Committee shall establish the Performance Goals for the respective Performance
Award prior to or within 90 days of the beginning of the Performance Period
relating to such Performance Goal, or at such other date as may be permitted or
required for the Performance-Based Exception, and not later than after 25
percent of such Period has elapsed, and such Performance Goals shall otherwise
comply with the requirements of the Performance-Based Exception.  For all other
Performance Awards, the Performance Goals must be established before the end of
the respective Performance Period.  The Committee may make grants of Performance
Awards in such a manner that more than one Performance Period is in progress
concurrently. For each Performance Period, the Committee shall establish the
number of Performance Awards and their contingent values which may vary
depending on the degree to which Performance Criteria established by the
Committee are met.  The Committee shall have the power to impose such other
restrictions on Performance Awards intended to qualify for the Performance-Based
Exception as it may deem necessary or appropriate to ensure that such
Performance Awards satisfy all the requirements to qualify for the
Performance-Based Exception.
 
(b)  Performance Criteria. The Committee may establish Performance Goals
applicable to Performance Awards based upon the Performance Criteria and other
factors set forth below in one or more of the following categories: (i)
performance of the Company as a whole, (ii) performance of a segment of the
Company’s business, and (iii) individual performance and either as an absolute
measure or as a measure of comparative performance relative to a peer group of
companies, an index, budget, prior period, or other standard selected by the
Committee.  Performance Criteria for the Company shall relate to the achievement
of predetermined financial and operating objectives for the Company and its
Subsidiaries on a consolidated basis. Performance Criteria for a segment of the
Company’s business shall relate to the achievement of financial and operating
objectives of the segment for which the Grantee is accountable.  “Performance
Criteria” means one or more of the following measures: sales, free cash flow,
revenue, pre-tax or after-tax profit levels, including: earnings per share,
operating earnings, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, net operating profits after tax,
and net income; total stockholder return; return on assets, equity, capital or
investment; cash flow and cash flow return on investment; economic value added
and economic profit; growth in earnings per share, debt to equity ratio, market
share, price per share of Common Stock, economic value added and market value
added; levels of operating expense and maintenance expense or measures of
customer satisfaction and customer service as determined from time to time
including the relative improvement therein; safety measurements
including:  total recordable incident rate to labor hours ratios, lost time
accidents to labor hours ratios, or flight accidents to flight hours ratios; or
such similar objectively determinable financial or other measures as may be
adopted by the Committee. Individual Performance Criteria shall relate to a
Grantee’s overall performance, taking into account, among other measures of
performance, the attainment of individual goals and objectives. The Performance
Goals may differ among Grantees, including among similarly situated
Grantees.  Performance Criteria shall be calculated in accordance with the
Company’s financial statements or generally accepted accounting principles, on
an operating basis, or under a methodology established by the Committee prior to
the issuance of a Performance Award that is consistently applied and
identified.  In establishing a Performance Goal applicable to a Performance
Award, the Committee may provide that the attainment of the Performance Goal
shall be measured by appropriately adjusting the evaluation of Performance Goal
achievement to exclude (i) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, or (ii) the
effect of any changes in accounting principles affecting the Company’s, a
Subsidiary’s or a business segment’s reported results.
 
(c)  Modification.   If the Committee determines, in its discretion exercised in
good faith, that the established Performance Goals are no longer suitable to the
Company’s objectives because of a change in the Company’s business, operations,
corporate structure, capital structure, or other conditions the Committee deems
to be appropriate, the Committee may modify the Performance Goals to the extent
it considers such modification to be necessary; provided, however, no such
modification shall be made with respect to any Performance Award that is
intended to qualify for the Performance-Based Exception unless (i) such
modification is made no later than the deadline established under Code Section
162(m), and (ii) no Performance Award is paid under the modified Performance
Goal until after the material terms of the modified Performance Goal are
disclosed to and approved by the Company’s stockholders to the extent required
by Code Section 162(m).
 
(d)  Payment.  The basis for the grant, vesting or payment, as applicable, of
Performance Awards for a given Performance Period shall be the achievement of
those Performance Goals determined by the Committee as specified in the
Grantee’s Award Letter.  If minimum performance is not achieved for a
Performance Period, no payment shall be made and all contingent rights under the
Performance Award shall cease.  At any time prior to the payment of a
Performance Award, unless otherwise provided by the Committee or prohibited by
the Plan, the Committee shall have the authority to reduce or eliminate the
amount payable with respect to the Performance Award, or to cancel any part or
all of  the Performance Award but, with respect to Performance Awards intended
to qualify for the Performance-Based Exception, shall not have the authority in
its discretion to increase the amount payable with respect to the Performance
Award except as permitted under Section 5.5.  With respect to Performance Awards
intended to qualify for the Performance-Based Exception, the Committee may not
waive the achievement of the applicable Performance Goal except to the extent
provided in the respective Award Letter upon the death or disability of the
Grantee or a change in control of the Company.  The Committee’s determination
with respect to a Performance Period of whether and to what extent a Performance
Goal has been achieved, and, if so, of the amount of the Performance Award
earned for the Performance Period shall be final and binding on the Company and
all Grantees, and, with respect to Performance Awards that are intended to
qualify for the Performance-Based Exception, these determinations shall be
certified in writing before such Performance Awards are paid.
 
 
SECTION 5.                                
 
 


 
 
PROVISIONS RELATING TO PLAN PARTICIPATION
 
5.1  
Plan Conditions

 
(a)  Award Letter.  Each Grantee to whom an Incentive Award is granted shall be
provided an Award Letter by the Company, in such form as is provided by the
Committee.  The Award Letter shall contain specific terms as determined by the
Committee, in its discretion, with respect to the Grantee’s particular Incentive
Award.  Such terms need not be uniform among all Grantees or any similarly
situated Grantees.  The Award Letter may include, without limitation, vesting,
forfeiture and other provisions particular to the particular Grantee’s Incentive
Award, as well as, for example, provisions to the effect that the Grantee (i)
shall not disclose any confidential information acquired during Employment with
the Company, (ii) shall abide by all the terms and conditions of the Plan and
such other terms and conditions as may be imposed by the Committee, (iii) shall
not interfere with the employment or other service of any Employee, (iv) shall
not compete with the Company or become involved in a conflict of interest with
the interests of the Company, (v) shall forfeit an Incentive Award if terminated
for Cause, (vi) shall not be permitted to make an election under Section 83(b)
of the Code when applicable, and (vii) shall be subject to any other agreement
between the Grantee and the Company regarding Shares that may be acquired under
an Incentive Award including, without limitation, an agreement restricting the
transferability of Shares by Grantee.  An Award Letter shall include such terms
and conditions as are determined by the Committee, in its discretion, to be
appropriate with respect to any individual Grantee.  
 
(b)  No Right to Employment.  Nothing in the Plan or any instrument executed
pursuant to the Plan shall create any Employment rights (including without
limitation, rights to continued Employment) in any Grantee or affect the right
of the Company to terminate the Employment of any Grantee at any time without
regard to the existence of the Plan.
 
(c)  Securities Requirements.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933 of any Shares of
Common Stock to be issued hereunder or to effect similar compliance under any
state laws.  Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be issued or delivered any certificates evidencing
Shares pursuant to the Plan unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities, and the
requirements of any securities exchange on which Shares are traded.  The
Committee may require, as a condition of the issuance and delivery of
certificates evidencing Shares of Common Stock pursuant to the terms hereof,
that the recipient of such Shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its discretion, deems necessary or desirable.
 
5.2  
Transferability and Exercisability

 
Incentive Awards granted under the Plan shall not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined by Section 414(p) of the
Code); provided, however, only with respect to Incentive Awards of Nonstatutory
Stock Options, the Committee may, in its discretion, authorize all or a portion
of the Nonstatutory Stock Options to be granted on terms which permit transfer
by the Grantee to (i) the members of the Grantee’s Immediate Family, (ii) a
trust or trusts for the exclusive benefit of such Immediate Family (except that
the Grantee may also be a beneficiary of such trust), or (iii) a partnership in
which such members of such Immediate Family are the only partners (except that
Grantee may also be a partner), provided that (A) there may be no consideration
for any such transfer, (B) the Award Letter pursuant to which such Nonstatutory
Stock Options are granted must be approved by the Committee, and must expressly
provide for transferability in a manner consistent with this Section 5.2, and
(C) subsequent transfers of transferred Options shall be prohibited except in
accordance with clauses (a) and (b) (above) of this sentence.  Following any
permitted transfer, any Incentive Award shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that the term “Grantee” shall be deemed to refer to the transferee.  The
termination of Employment events in the Award Letter shall continue to be
applied with respect to the original Grantee, and the Incentive Award shall be
exercisable by the transferee only to the extent, and for the periods, specified
in the Award Letter.
 
Except as may otherwise be permitted under the Code, in the event of a permitted
transfer of a Nonstatutory Stock Option hereunder, the original Grantee shall
remain subject to withholding taxes upon exercise.  In addition, the Company
shall have no obligation to provide any notices to a transferee including, for
example, of the termination of an Incentive Award following the original
Grantee’s termination of Employment.
 
In the event that a Grantee terminates Employment with the Company to assume a
position with a governmental, charitable, educational or other nonprofit
institution, the Committee may, in its discretion, subsequently authorize a
third party, including but not limited to a “blind” trust, to act on behalf of
and for the benefit of such Grantee regarding any outstanding Incentive Awards
held by the Grantee subsequent to such termination of Employment.  If so
permitted by the Committee, a Grantee may designate a beneficiary or
beneficiaries to exercise the rights of the Grantee and receive any distribution
under the Plan upon the death of the Grantee.
 
No transfer by will or by the laws of descent and distribution shall be
effective to bind the Company unless the Committee has been furnished with a
copy of the deceased Grantee’s enforceable will or such other evidence as the
Committee deems necessary to establish the validity of the transfer.  Any
attempted transfer in violation of this Section 5.2 shall be void and
ineffective.  All determinations under this Section 5.2 shall be made by the
Committee in its discretion.
 
5.3  
Rights as a Stockholder

 
(a)  No Stockholder Rights.  Except as otherwise provided in Section 3.1(b) for
grants of Restricted Stock, a Grantee of an Incentive Award (or a permitted
transferee of such Grantee) shall have no rights as a stockholder with respect
to any Shares of Common Stock until the issuance of a stock certificate for such
Shares.
 
(b)  Representation of Ownership.  In the case of the exercise of an Incentive
Award by a person or estate acquiring the right to exercise such Incentive Award
by reason of the death or disability of a Grantee, the Committee may require
reasonable evidence as to the ownership of such Incentive Award or the authority
of such person and may require such consents and releases of taxing authorities
as the Committee may deem advisable.
 
5.4  
Listing and Registration of Shares of Common Stock

 
The exercise of any Incentive Award granted hereunder shall only be effective at
such time as counsel to the Company shall have determined that the issuance and
delivery of Shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authorities and the
requirements of any securities exchange on which Shares of Common Stock are
traded.  The Committee may, in its discretion, defer the effectiveness of any
exercise of an Incentive Award in order to allow the issuance of Shares of
Common Stock to be made pursuant to a registration statement, or an exemption
from registration, or other methods for compliance available under federal or
state securities laws.  The Committee shall inform the Grantee in writing or
electronically of its decision to defer the effectiveness of the exercise of an
Incentive Award.  During the period that the effectiveness of the exercise of an
Incentive Award has been deferred, the Grantee may, by written or electronic
notice to the Committee, as permitted by the Committee in its discretion,
withdraw such exercise and obtain the refund of any amount paid with respect
thereto.
 
5.5  
Change in Stock and Adjustments

 
(a)  Changes in Law or Circumstances.  In the event of any change in applicable
law or any change in circumstances which results in or would result in any
dilution of the rights granted under the Plan, or which otherwise warrants an
equitable adjustment because it interferes with the intended operation of the
Plan, then, if the Committee should so determine, in its absolute discretion,
that such change equitably requires an adjustment in the number or kind of
shares of stock or other securities or property theretofore subject, or which
may become subject, to issuance or transfer under the Plan or in the terms and
conditions of outstanding Incentive Awards, such adjustment shall be made in
accordance with such determination.  Such adjustments may include changes with
respect to (i) the aggregate number of Shares that may be issued under the Plan
and that are subject to the special limits under Section 1.4, (ii) the number of
Shares subject to Incentive Awards, and (iii) the Exercise Price or other price
per Share for outstanding Incentive Awards.  Any adjustment under this paragraph
of an outstanding Incentive Stock Option shall be made only to the extent
permitted under Code Section 424 and not constituting a “modification” within
the meaning of Section 424(h)(3) of the Code unless otherwise agreed to by the
Grantee in writing or electronically.  The Committee shall give notice to each
applicable Grantee of such adjustment which shall be effective and binding.
 
(b)  Exercise of Corporate Powers.  The existence of the Plan or outstanding
Incentive Awards hereunder shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding whether of a
similar character or otherwise.
 
(c)  Recapitalization of the Company.  If while there are Incentive Awards
outstanding, the Company shall effect any subdivision or consolidation of Shares
of Common Stock or other capital readjustment, the payment of a stock dividend,
stock split, combination of Shares, recapitalization or other increase or
reduction in the number of Shares outstanding, without receiving compensation
therefor in money, services or property, then the number of Shares available
under the Plan and that are subject to the special limits under Section 1.4 and
the number of Shares, Exercise Price and Fair Market Value of Incentive Awards
shall (i) in the event of an increase in the number of Shares outstanding, be
proportionately increased and the Exercise Price or Fair Market Value of the
Incentive Awards awarded shall be proportionately reduced; and (ii) in the event
of a reduction in the number of Shares outstanding, be proportionately reduced,
and the Exercise Price or Fair Market Value of the Incentive Awards awarded
shall be proportionately increased.  The Committee shall take such action and
whatever other action it deems appropriate, in its discretion, so that the value
of each outstanding Incentive Award to the Grantee shall not be adversely
affected by a corporate event described in this subsection (c).
 
(d)  Issue of Common Stock by the Company.  Except as hereinabove expressly
provided in this Section 5.5, the issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, for cash or
property, or for labor or services, either upon direct sale or upon the exercise
of rights or warrants to subscribe therefor, or upon any conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of, or Exercise Price or Fair Market Value of, any Incentive
Awards then outstanding under previously granted Incentive Awards; provided,
however, in such event, outstanding Shares of Restricted Stock shall be treated
the same as outstanding unrestricted Shares of Common Stock.
 
(e)  Assumption under the Plan of Outstanding Stock Options. Notwithstanding any
other provision of the Plan, the Committee, in its absolute discretion, may
authorize the assumption and continuation under the Plan of outstanding and
unexercised stock options or other types of stock-based incentive awards that
were granted under a stock option plan (or other type of stock incentive plan or
agreement) that is or was maintained by a newly acquired or currently owned
corporation or other entity that was merged into, restructured, consolidated
with, or whose stock or assets were acquired by, the Company or a Subsidiary of
the Company as the surviving corporation.  Any such action shall be upon such
terms and conditions as the Committee, in its discretion, may deem appropriate,
including provisions to preserve the holder’s rights under the previously
granted and unexercised stock option or other stock-based incentive award, such
as, for example, retaining an existing exercise price under an outstanding stock
option.  Any such assumption and continuation of any such previously granted and
unexercised incentive award shall be treated as an outstanding Incentive Award
under the Plan and shall thus count against the number of Shares reserved for
issuance pursuant to Section 1.4.
 
(f)  Assumption of Incentive Awards by a Successor.  Subject to the accelerated
vesting and other provisions that may apply in the event of a change in control
in the Award Letter, in the event of a Corporate Event (defined below), each
Grantee shall be entitled to receive, in lieu of the number of Shares subject to
Incentive Awards, such shares of capital stock or other securities or property
as may be issuable or payable with respect to or in exchange for the number of
Shares which Grantee would have received had he exercised the Incentive Award
immediately prior to such Corporate Event, together with any adjustments
(including, without limitation, adjustments to the Exercise Price and the number
of Shares issuable on exercise of outstanding Stock Options).  For this purpose,
Shares of Restricted Stock shall be treated the same as unrestricted outstanding
Shares of Common Stock.  A “Corporate Event” means any of the following: (i) a
dissolution or liquidation of the Company, (ii) a sale of all or substantially
all of the Company’s assets, or (iii) a merger, consolidation or combination
involving the Company (other than a merger, consolidation or combination (A) in
which the Company is the continuing or surviving corporation and (B) which does
not result in the outstanding Shares being converted into or exchanged for
different securities, cash or other property, or any combination thereof).  The
Committee shall take whatever other action it deems appropriate to preserve the
rights of Grantees holding outstanding Incentive Awards.
 
Notwithstanding the previous paragraph of this Section 5.5(f), but subject to
any accelerated vesting and other provisions as specified in any Award Letter
that apply in the event of a change in control, in the event of a Corporate
Event (described in the previous paragraph), the Committee, in its discretion,
shall have the right and power to:
 
(i)  cancel, effective immediately prior to the occurrence of the Corporate
Event, each outstanding Incentive Award (whether or not then exercisable) and,
in full consideration of such cancellation, pay to the Grantee an amount in cash
equal to the excess of (A) the value, as determined by the Committee, of the
property (including cash) received by the holders of Common Stock as a result of
such Corporate Event over (B) the exercise price of such Incentive Award, if
any; provided, however, this subsection (i) shall be inapplicable to an
Incentive Award granted within six (6) months before the occurrence of the
Corporate Event but only if the Grantee is an Insider and such disposition is
not exempt under Rule 16b-3 (or other rules preventing liability of the Insider
under Section 16(b) of the Exchange Act) and, in that event, the provisions
hereof shall be applicable to such Incentive Award after the expiration of six
(6) months from the date of grant; or
 
(ii)  provide for the exchange or substitution of each Incentive Award
outstanding immediately prior to such Corporate Event (whether or not then
exercisable) for another award with respect to the Common Stock or other
property for which such Incentive Award is exchangeable and, incident thereto,
make an equitable adjustment as determined by the Committee, in its discretion,
in the Exercise Price or exercise price of the Incentive Award, if any, or in
the number of Shares or amount of property (including cash) subject to the
Incentive Award; or
 
(iii)  provide for assumption of the Plan and such outstanding Incentive Awards
by the surviving entity or its parent.
 
(a)  The Committee, in its discretion, shall have the authority to take whatever
action it deems to be necessary or appropriate to effectuate the provisions of
this subsection (f).
 
(g)  Substitute Awards.  Incentive Awards granted under the Plan may, at the
discretion of the Committee, be granted in substitution or exchange for any
other award granted under another plan of the Company or any Subsidiary of the
Company.  Such substitution and exchange may be granted at any time.  If an
Incentive Award is granted in substitution or exchange for another award under
another plan of the Company or a plan of a Subsidiary, the Committee shall
require the surrender of such other award.  
 
5.6  
Termination of Employment, Death, Disability and Retirement

 
The Committee shall in its sole discretion establish conditions, if any, for
inclusion in the applicable Award Letter for any acceleration of vesting, lapse
of restrictions, the exercise period, the definition of disability and other
terms and conditions in the event of termination of Employment, death,
disability or retirement.
 
5.7  
Change in Control

 
The Committee shall in its sole discretion establish conditions, if any, for
inclusion in the applicable Award Letter for the acceleration of vesting, lapse
of restrictions and any other terms and conditions in the event of a change in
control.  The events that shall constitute a change in control shall be
specified in the Award Letter.
 
5.8  
Exchange of Incentive Awards

 
The Committee may, in its discretion, permit any Grantee to surrender
outstanding Incentive Awards in order to exercise or realize his rights under
other Incentive Awards or in exchange for the grant of new Incentive Awards, or
require holders of Incentive Awards to surrender outstanding Incentive Awards
(or comparable rights under other plans or arrangements) as a condition
precedent to the grant of new Incentive Awards.
 
5.9  
Financing

 
To the extent permitted by the Sarbanes-Oxley Act of 2002 or other applicable
law, the Company may extend and maintain, or arrange for and guarantee, the
extension and maintenance of financing to any Grantee to purchase Shares
pursuant to exercise of an Incentive Award upon such terms as are approved by
the Committee and the Board in their discretion.
 
 
SECTION 6.                                
 
 


 
 
GENERAL
 
6.1  
Funding and Liability of Company

 
No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets.  In addition, the Company shall not  be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan.   Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience.  The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto.  The Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto.  Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Letter, and no such
liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  Neither the
Company, the Board nor the Committee shall be required to give any security or
bond for the performance of any obligation that may be created by the Plan.
 
6.2  
Withholding Taxes

 
(a)  Tax Withholding.  The Company shall have the power and the right to deduct
or withhold, or require a Grantee to remit to the Company, an amount sufficient
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of the Plan or an Incentive Award hereunder.
 
(b)  Share Withholding.  With respect to tax withholding required upon the
exercise of Stock Options, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of any Incentive Awards,
Grantees may elect, subject to the approval of the Committee in its discretion,
to satisfy the withholding requirement, in whole or in part, by having the
Company withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.  All such elections shall be made in writing or electronically,
as permitted by the Committee in its discretion, and shall be subject to any
restrictions or limitations that the Committee, in its discretion, deems
appropriate.  Any fraction of a Share required to satisfy such obligation shall
be disregarded and the amount due shall instead be paid in cash by the Grantee.
 
(c)  Loans.  To the extent permitted by the Sarbanes-Oxley Act of 2002 or other
applicable law, the Committee may provide for loans, on either a short term or
demand basis, from the Company to a Grantee who is an Employee or Consultant to
permit the payment of taxes required by law.
 
6.3  
No Guarantee of Tax Consequences

 
Neither the Company nor the Committee makes any commitment or guarantee that any
federal, state or local tax treatment will apply or be available to any person
participating or eligible to participate hereunder.
 
6.4  
Designation of Beneficiary by Participant

 
Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his death before he receives any or all of such
benefit.  Each such designation shall revoke all prior designations by the same
Grantee, shall be in a form prescribed by the Committee, and will be effective
only when filed by the Grantee in writing or electronically with the Committee
during the Grantee’s lifetime.  In the absence of any such designation, benefits
remaining unpaid at the Grantee’s death shall be paid to the Grantee’s estate.
 
6.5  
Deferrals

 
The Committee may permit a Grantee to defer such Grantee’s receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Grantee by virtue of the lapse or waiver of restrictions with respect to
Restricted Stock, or the satisfaction of any requirements or goals with respect
to Other Stock-Based Awards.  If any such deferral election is permitted, the
Committee shall, in its discretion, establish rules and procedures for such
payment deferrals to the extent consistent with the Code.
 
6.6  
Amendment and Termination

 
The Board shall have complete power and authority to terminate or amend the Plan
at any time; provided, however, the Board shall not, without the approval of the
stockholders of the Company (within the time period required by applicable law,
if any) (a) except as provided in Section 5.5, increase the maximum number of
Shares which may be issued under the Plan pursuant to Section 1.4, (b) amend the
requirements as to the class of Employees eligible to be granted Awards under
the Plan, (c) to the extent applicable, increase the maximum limits on Incentive
Awards to Employees as set for compliance with the Performance-Based Exception,
(d) extend the term of the Plan, (e) permit the cancellation or purchase by the
Company of Incentive Awards of Options for which the Shares have a current Fair
Market Value that is less than the Fair Market Value of the Shares under the
Option on the date of grant, (f) to the extent applicable, decrease the
authority granted to the Committee under the Plan in contravention of Rule 16b-3
under the Exchange Act, (g) amend any Stock Option or SAR to reduce its initial
Exercise Price or grant price, (h) cancel or replace any Stock Option or SAR
with Stock Options or SARs having a lower Exercise Price or grant price or (i)
to the extent applicable, modify the Performance Criteria for Awards intended to
qualify for the Performance-Based Exemption.
 
Except as otherwise provided in Section 6.14, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any
outstanding Incentive Award previously granted to a Grantee under the Plan,
without the written or electronic consent of such Grantee or other designated
holder of such Incentive Award.
 
In addition, to the extent that the Committee determines that (a) the listing or
qualification requirements of any national securities exchange or quotation
system on which the Common Stock is then listed or quoted, if applicable, or (b)
the Code (or regulations promulgated thereunder), require stockholder approval
in order to maintain compliance with such listing requirements or to maintain
any favorable tax advantages or qualifications, then the Plan shall not be
amended in such respect without approval of the Company’s stockholders.
 
6.7  
Requirements of Law

 
The granting of Incentive Awards and the issuance of Shares under the Plan shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.  Certificates evidencing Shares of Common Stock delivered under this
Plan (to the extent that such Shares are so evidenced) may be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules and regulations of the Securities and Exchange Commission, any
securities exchange or transaction reporting system upon which the Common Stock
is then listed or to which it is admitted for quotation, and any applicable
federal or state securities law, if applicable.  The Committee may cause a
legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.
 
6.8  
Rule 16b-3 Securities Law Compliance and Compliance with Company Policies

 
With respect to Insiders to the extent applicable, transactions under the Plan
are intended to comply with all applicable conditions of Rule 16b-3 under the
Exchange Act.  With respect to Grantees who are directors or executive officers
of the Company, transactions under the Plan are intended to comply with
Securities Regulation BTR and, with respect to all Grantees, with the Company’s
insider trading policies as revised from time to time or such other similar
Company policies, including but not limited to, policies relating to black out
periods.  Any ambiguities or inconsistencies in the construction of an Incentive
Award or the Plan shall be interpreted to give effect to such
intention.  However, to the extent any provision of the Plan or action by the
Committee fails to so comply, it shall be deemed null and void to the extent
permitted by law and deemed advisable by the Committee in its discretion.
 
6.9  
Successors

 
All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
6.10  
Miscellaneous Provisions

 
(a)  No Employee, Consultant, Outside Director, or other person shall have any
claim or right to be granted an Incentive Award under the Plan.  Neither the
Plan, nor any action taken hereunder, shall be construed as giving any Employee,
Consultant, or Outside Director any right to be retained in the Employment or
other service of the Company or any Parent or Subsidiary.
 
(b)  No Shares of Common Stock shall be issued hereunder unless counsel for the
Company is then reasonably satisfied that such issuance will be in compliance
with federal and state securities laws, if applicable.
 
(c)  The expenses of the Plan shall be borne by the Company.
 
(d)  By accepting any Incentive Award, each Grantee and each person claiming by
or through him shall be deemed to have indicated his acceptance of the Plan.
 
6.11  
Severability

 
In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.
 
6.12  
Gender and Headings

 
Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural.  Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the interpretation or
construction of the Plan.
 
6.13  
Governing Law

 
The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Delaware without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.
 
6.14  
Compliance with Code Section 409A

 
To the extent that the Committee determines that any Incentive Award granted
under the Plan is subject to Section 409A of the Code, the applicable Award
Letter shall incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code.  To the extent
applicable, the Plan and Award Letters shall be interpreted and construed in
compliance with Section 409A of the Code and Treasury Department regulations and
other interpretive guidance issued thereunder.  In the event that the Board
determines that any Award may be subject to Section 409A of the Code, the Board
may, without the consent of Participants, including the affected Participant,
but subject to the stockholder approval requirements of Section 6.6, if
applicable, adopt such amendments to the Plan and the applicable Award Letters
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
determines are necessary or appropriate to (i) exempt the Incentive Award from
Section 409A of the Code or (ii) comply with the requirements of Section 409A of
the Code and Treasury Department regulations and other interpretive guidance
issued thereunder.
 
IN WITNESS WHEREOF, Bristow has caused this Plan to be duly executed in its name
and on its behalf by its duly authorized officer.
 
BRISTOW GROUP INC.
 
By:           /S/ Randall A. Stafford
   Randall A. Stafford
   Vice President and General Counsel,
          Corporate Secretary





